Citation Nr: 1101285	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-03 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to service connection for a bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, Attorney


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to December 
1946.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  In that decision, the RO denied entitlement to 
service connection for a bilateral hearing loss disability.

In April 2009, the Board denied the claim.  In June 2010, the 
Court vacated the Board's decision and remanded the claim.

The claim for service connection for a bilateral hearing loss 
disability is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the Veteran if further action is 
required.


REMAND

The Board's denial was based in part on the December 2008 
negative nexus opinion provided by a VA audiologist using a May 
2008 VA examination report.  The Court found that the Board 
improperly relied on the December 2008 opinion because the 
audiologist did not consider all of the Veteran's statements 
regarding the onset of his bilateral hearing loss.

Given that the Court has found the May 2008 examination and 
December 2008 opinion inadequate, the issue is remanded for the 
audiologist to consider all of the relevant medical evidence and 
lay statements, including all of the prior audiograms, the 
Veteran's multiple statements as to the onset of his bilateral 
hearing loss, and the November 2010 Declaration of the Veteran's 
ex-wife.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain outpatient clinical records from 
the VA Medical Center Greater Los Angeles 
Healthcare System from May 2007 to the 
present.

2.  Schedule the Veteran for an audiology 
examination to determine the etiology of 
his bilateral hearing loss.

The claims file must be sent to the 
audiologist for review.  The audiologist 
must consider all of the relevant medical 
evidence and lay statements, including all 
of the prior audiograms, the Veteran's 
multiple statements as to the onset of his 
bilateral hearing loss, and the November 
2010 Declaration of his ex-wife.

The audiologist should be advised that the 
Veteran and all lay witnesses, including 
his ex-wife, are competent to report their 
observations, including observations of 
symptoms.  These reports must be taken into 
account, along with all of the relevant 
medical and lay evidence in the claims 
file, in providing the requested opinion. 

Considering the above, the audiologist 
should indicate whether it is as least as 
likely as not (50 percent probability or 
more) that the Veteran's bilateral hearing 
loss disability is related to his in-
service noise exposure.

A complete rationale should accompany any 
opinion provided.  In other words, the 
audiologist should explain why, in light of 
all of the evidence, he or she has reached 
the etiological conclusion requested above.

In this regard, if the examiner concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the examiner should 
state whether the inability to provide an 
opinion was due to a need for further 
information (with said needed information 
identified) or because the limits of 
medical knowledge had been exhausted 
regarding the etiology of the disorder.  

3.  Then readjudicate the claim on appeal.  
If the benefit sought remains denied, issue 
an appropriate supplemental statement of 
the case and provide the Veteran and his 
attorney an appropriate period of time to 
respond.  The case should then be returned 
to the Board for further appellate review, 
if otherwise in order.  No action is 
required of the Veteran unless he is 
notified

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

